Citation Nr: 0913892	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The case was brought before the Board in June 2008, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was not 
present during service or for decades thereafter, and there 
is no persuasive evidence that shows a causal link between 
his bilateral hearing loss and any remote incident of 
service. 

2.  Any claimed tinnitus is not related to any remote 
incident of service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss disability was not 
incurred in or aggravated by active service, nor may 
bilateral hearing loss be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
and 3.309 (2008).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in April 2005.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss can be directly 
attributed to service.  Cf. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the Veteran's hearing loss 
is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges his bilateral hearing loss and tinnitus 
is due to noise exposure incurred during active duty as a 
construction machinery operator and as a result of exposure 
to firearms.  He further alleges he had demonstrable hearing 
loss when he separated from the military, but the medical 
professionals at that time merely tested him with a ticking 
watch.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran alleges he was routinely exposed to heavy 
artillery fire and heavy machinery in the military without 
hearing protection.  After service, the Veteran worked in 
electronics installation, but denies any significant noise 
exposure.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD-214 confirms the Veteran served in the 
military as, among other things, a construction machinery 
operator.  His DD-214 further confirms he was in receipt of a 
sharpshooter badge.  Accordingly, the Board will concede the 
Veteran was likely exposes to acoustic trauma in the 
military.  The service treatment records, however, are 
negative as to any complaints, treatments or diagnoses of 
hearing loss or tinnitus.  The Board finds noteworthy that 
although the Veteran's entrance and separation examinations 
indicate hearing acuity levels well within normal limits as 
defined under the regulations, the Veteran's February 1973 
separation examination does indicate a slight decreased 
hearing acuity thresholds at some levels.  Despite the noise 
trauma and the slight decreased hearing acuity levels, 
however, the Veteran's service treatment records do not 
indicate any medical findings consistent with chronic hearing 
loss as defined under the regulations.  The service treatment 
records are also silent as to any findings consistent with 
tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  

Again, the Board notes the Veteran's separation examination 
is indicative of some decreased hearing acuity.  In the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, 
however, the Veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the Veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the Veteran incurred an injury in service; 
the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, 5 Vet. App. at 160 (internal 
quotations omitted).  

The crucial inquiry, then, is whether the Veteran's current 
bilateral hearing loss and tinnitus is related to his in-
service noise exposure or any other remote incident in 
service. The Board concludes they are not. 

After service, despite the Veteran's contention that he 
suffered with hearing loss since 1973, there is no medical 
evidence of hearing loss until 2005, over three decades after 
service.  At that time, the Veteran sought out an 
audiological consultation where it was determined he had 
hearing loss at high frequencies, the right ear being worse 
than the ear.  The testing audiologist noted the Veteran's 
acoustic trauma during military service, but did not 
specifically provide a nexus opinion with regard to the 
likely etiology of the Veteran's bilateral hearing loss or 
tinnitus.  Indeed, the audiologist did not diagnose the 
Veteran with tinnitus, but rather indicated the Veteran's 
inner ear diagnostic tests were within normal limits. 

The Veteran was afforded a VA examination in October 2008 
where the examiner diagnosed the Veteran with bilateral 
tinnitus and normal to profound degree sloping sensorineural 
hearing loss bilaterally.  Within the report, the examiner 
noted the Veteran's MOS and exposure to in-service artillery 
fire.  In regard to etiology, the examiner opined as follows:

Hearing loss and tinnitus is less likely as not 
(less than 50/50 probability) caused by or a 
result of military related acoustic trauma....  The 
exit exam (8/10/73) documented hearing well within 
the normal range at military separation.  The 
Veteran's MOS likely exposed him to excessive 
noise but the [service treatment records] do not 
indicate that this had a negative impact on 
hearing.  All hearing tests in the [service 
treatment records] are negative for complaints or 
indications of treatment for hearing loss and/or 
tinnitus.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the Veteran's 
service treatment records.  Also compelling, no medical 
provider has ever linked the Veteran's hearing loss or 
tinnitus to any remote incident of service or otherwise 
conflicted with the VA examiner's findings. 

Despite the Veteran's contentions that his hearing loss and 
tinnitus are attributable to service, no medical findings 
indicate a diagnosis of bilateral hearing loss or tinnitus 
prior to 2005, over three decades after his military service.  
In short, there is no competent and probative evidence 
indicating the Veteran's current bilateral hearing loss and 
tinnitus are related to his in-service MOS or exposure to 
firearms.  Indeed, there is medical evidence to the contrary.  
For these reasons, service connection must be denied. 

The Veteran has submitted internet information.  While this 
information suggests an association between military noise 
exposure and hearing loss and tinnitus, in general, as noted, 
the VA medical findings regarding the veteran's own condition 
is more persuasive.  Mattern v. West, 12 Vet. App. 222, 229 
(1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Here, the VA examiner took into account the Veteran's 
military noise exposure when rendering an opinion on the 
etiology of his hearing problems.  It was essentially 
concluded that the lack of hearing problems in service or for 
many thereafter suggested that hearing loss was not related 
to service.

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hearing loss and tinnitus 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral 
sensorineural hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


